DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-6, 9, 11-12 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10567901 B2. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11109173 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of the patented claim language as mapped in the table below. 

Application 17/411893
US Pat. No 10567901 B2
US Pat. No. 11109173 B2
Claim 1
See Claim: 1
See Claim: 1
Claim 2
See Claims: 1+2
See Claim: 2
Claim 3

See Claim: 3
Claim 4

See Claim: 4
Claim 5
See Claim: 3
See Claim: 3
Claim 6
See Claim: 3
See Claim: 3
Claim 7

See Claim: 5
Claim 8

See Claim: 6
Claim 9
See Claim: 6
See Claim: 7
Claim 10

See Claim: 9
Claim 11
See Claim: 7
See Claim: 10
Claim 12
See Claims: 7+8
See Claim: 11
Claim 13

See Claim: 12
Claim 14

See Claim: 13
Claim 15
See Claim: 9
See Claim: 12
Claim 16
See Claim: 9
See Claim: 12
Claim 17
See Claim: 13
See Claim: 10
Claim 18
See Claims: 13+14
See Claim: 11
Claim 19
See Claim: 15
See Claim: 12
Claim 20
See Claim: 15
See Claim: 12



Claims 3-4, 7-8, 10 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10567901 B2 in view of Jensen et al (US 20130039527 A1).

Regarding claims 3 and 13, the claim language of U.S. Patent No. 10567901 B2
does not disclose expressly wherein the full recalibration includes performing a series of
sounds played by the one or more loudspeakers and detected by one or more
microphones of the separate device.
Jensen discloses wherein a calibration of the loudspeaker device comprises
performing a series of sounds played by the one or more loudspeakers and detected by
one or more microphones of the separate device (Par.[0057-0058]). It would have been
obvious before the effective filing date of the claimed invention to a person of ordinary
skill in the art to perform the sound output and capture of Jensen in the full-calibration of
U.S. Patent No. 10567901 B2. The motivation for doing so would have been to re-
calibrate the audio system to account for acoustic environment changes, such as
dimensions of room.

Regarding claims 4 and 14, the claim language of U.S. Patent No. 10567901 B2
does not disclose expressly wherein the separate device includes at least one of a
mobile device, a smartphone, a headset, or a tablet computer.
Jensen discloses wherein the separate device is a microphone (Par.[0057-0058]
wherein a microphone located at the listening position would inherently be located
within a separate device that is mobile from the loudspeakers such that a listening
position may change location). It would have been obvious before the effective filing
date of the claimed invention to a person of ordinary skill in the art to use the mobile
microphone device of Jensen as the separate device of U.S. Patent No. 10567901 B2.
The motivation for doing so would have been to incorporate a sensor in a mobile device
such that a listener position may be changed and measured.

Regarding claim 7, the claim language of U.S. Patent No. 10567901 B2
does not disclose expressly wherein the change to the environment includes change to
at least one of a) surfaces, including walls, ceiling, or floor; and b) objects, including
furniture within the listening area.
Jensen discloses wherein the change to the environment includes change to at
least one of a) surfaces, including walls, ceiling, or floor; and b) objects, including
furniture within the listening area (Par.[0057] surfaces such as walls, ceilings and floors of a room may be used to determine drive parameters). |t would have been obvious
before the effective filing date of the claimed invention to a person of ordinary skill in the
art to account for surfaces of the environment in the adjustment of parameters of U.S.
Patent No. 10567901 B2, as performed by Jensen. The motivation for doing so would
have been to account for acoustic environment changes, such as dimensions of room.

Regarding claim 8, the claim language of U.S. Patent No. 10567901 B2
does not disclose expressly wherein the change to the environment includes change to
at least one of distance between the one or more loudspeakers, and distance from the
one or more loudspeakers and a listener.
Jensen discloses wherein the change to the environment includes change to at
least one of distance between the one or more loudspeakers, and distance from the one
or more loudspeakers and a listener (Par.[{0130-0131] a physical position of the sound
emitting transducer is used to determine drive parameters, wherein a sensed change in
movement between the speakers, such as a rotation or elevation change, relates to a
distance between the speakers #9 of speaker element #3 and base module #2). lt
would have been obvious before the effective filing date of the claimed invention to a
person of ordinary skill in the art to account for distance or location between the
speakers of U.S. Patent No. 10567901 B2, as performed by Jensen. The motivation for
doing so would have been to adjust the drive parameter according a moved position of
the loudspeakers.

Regarding claim 10, the claim language of U.S. Patent No. 10567901 B2 does
not disclose expressly wherein the one or more loudspeakers produce respective beam
patterns when driven by the first set of drive parameters or the second set of drive
parameters.
Jensen discloses wherein the one or more loudspeakers produce respective
beam patterns when driven by the first set of drive parameters or the second set of drive
parameters (Par.[0057] loudspeakers comprise a directional characteristic or a “beam
pattern” wherein an adjustment of drive parameters would produce different beam
patterns). It would have been obvious before the effective filing date of the claimed
invention to a person of ordinary skill in the art that the loudspeakers of U.S. Patent No.
10567901 B2 would comprise a directional characteristic including a beam pattern,
wherein the beam pattern changes as a result of adapting the drive parameters, as
supported by Jensen. The motivation to adjust the beam pattern would have been to
account for changes in the environment, such as loudspeaker or listener position.

Allowable Subject Matter
Claims 1-20 would be allowed if the double patenting rejections are overcome.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The general concept of adjusting drive parameters for one or more loudspeakers
comprising: determining a first set of drive parameters based on sensing an
environment with a separate device; detecting a change to the environment based one
or more sensors of the one or more loudspeakers, and adjusting the first set of drive
parameters to produce a second set of drive parameters based on the detected change
to the environment, was known in the art at the time of the invention as evidenced by
Jensen et al (US 20130039527 A1).
However, the Examiner has not found prior art that teaches or suggests the
modification of Jensen in order to provide: adjusting, in response to the detected
change to the environment being below a threshold amount, the first set of drive
parameters to produce a second set of drive parameters, in a manner as claimed by the independent claims 1, 11 and 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654